
	
		I
		112th CONGRESS
		2d Session
		H. R. 6591
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2012
			Mr. George Miller of
			 California (for himself, Mr. Lewis of
			 Georgia, Mr. Brady of
			 Pennsylvania, Mr. Conyers,
			 Ms. Fudge,
			 Mr. Blumenauer,
			 Ms. Bonamici,
			 Mrs. Capps,
			 Ms. Castor of Florida,
			 Mr. Cleaver,
			 Mr. Costa,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Ms. DeLauro,
			 Ms. Eshoo,
			 Mr. Faleomavaega,
			 Mr. Farr, Mr. Filner, Mr.
			 Garamendi, Mr. Gonzalez,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Ms. Hahn, Mr. Honda, Mr.
			 Johnson of Georgia, Mr.
			 Kildee, Mr. Larsen of
			 Washington, Mr. Larson of
			 Connecticut, Ms. Lee of
			 California, Ms. Zoe Lofgren of
			 California, Ms. Matsui,
			 Mr. McDermott,
			 Mr. McGovern,
			 Ms. Moore,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Peters,
			 Ms. Pingree of Maine,
			 Mr. Polis,
			 Mr. Rangel,
			 Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Mr. Ryan of Ohio,
			 Ms. Loretta Sanchez of California,
			 Mr. Sarbanes,
			 Ms. Schwartz,
			 Mr. Scott of Virginia,
			 Mr. Smith of Washington,
			 Mr. Stark,
			 Mr. Van Hollen,
			 Mr. Waxman,
			 Mr. Welch,
			 Mr. Luján,
			 Mr. Hastings of Florida,
			 Ms. DeGette,
			 Mr. Cohen,
			 Ms. Schakowsky,
			 Mr. Serrano,
			 Mr. Tonko,
			 Mr. Himes, and
			 Mr. Dingell) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require
		  States to establish a minimum period of 15 days for early voting prior to the
		  date of an election for Federal office and to ensure that no individual will be
		  required to wait for longer than one hour to cast a ballot at a polling place
		  in an election for Federal office.
	
	
		1.Short titleThis Act may be cited as the
			 Streamlined and Improved Methods at
			 Polling Locations and Early Voting Act or the
			 SIMPLE Voting
			 Act.
		2.Minimum
			 requirements for early voting and for reducing waiting times for voters in
			 federal elections
			(a)Requirements for
			 StatesSubtitle A of title III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.) is amended—
				(1)by redesignating
			 sections 304 and 305 as sections 306 and 307; and
				(2)by inserting after
			 section 303 the following new sections:
					
						304.Early
				voting
							(a)In
				generalEach State shall allow individuals to vote in an election
				for Federal office on each day occurring during the 15-day period which ends 2
				days before the date of the election, in the same manner as voting is allowed
				on such day.
							(b)Minimum early
				voting requirementsEach polling place which allows voting prior
				to the date of a Federal election pursuant to subsection (a) shall—
								(1)allow such voting
				for not less than 10 hours on each day; and
								(2)have uniform hours
				each day for which such voting occurs.
								(c)Location of
				polling places near public transportationTo the greatest extent practicable, a State
				shall ensure that each polling place which allows voting prior to the date of a
				Federal election pursuant to subsection (a) is located within reasonable
				walking distance of a stop on a public transportation route.
							(d)Standards
								(1)In
				generalThe Commission shall
				issue standards for the administration of voting prior to the date scheduled
				for a Federal election. Such standards shall include the nondiscriminatory
				geographic placement of polling places at which such voting occurs.
								(2)DeviationThe
				standards described in paragraph (1) shall permit States, upon providing
				adequate public notice, to deviate from any requirement in the case of
				unforeseen circumstances such as a natural disaster, terrorist attack, or a
				change in voter turnout.
								(e)Effective
				dateThis section shall apply with respect to elections held on
				or after January 1, 2014.
							305.Preventing
				unreasonable waiting times for voters
							(a)Preventing
				unreasonable waiting times
								(1)In
				generalEach State shall provide a sufficient number of voting
				systems, poll workers, and other election resources (including physical
				resources) at a polling place used in any election for Federal office,
				including a polling place at which individuals may cast ballots prior to the
				date of the election, to ensure—
									(A)a fair and
				equitable waiting time for all voters in the State; and
									(B)that no individual
				will be required to wait longer than one hour to cast a ballot at the polling
				place.
									(2)CriteriaIn
				determining the number of voting systems, poll workers, and other election
				resources provided at a polling place for purposes of paragraph (1), the State
				shall take into account the following factors:
									(A)The voting age
				population.
									(B)Voter turnout in
				past elections.
									(C)The number of
				voters registered.
									(D)The number of
				voters who have registered since the most recent Federal election.
									(E)Census data for
				the population served by such voting site, such as the proportion of the
				voting-age population who are under 25 years of age or who are naturalized
				citizens.
									(F)The educational
				levels and socio-economic factors of the population served by such voting
				site.
									(G)The needs and
				numbers of voters with disabilities and voters with limited English
				proficiency.
									(H)The type of voting
				systems used.
									(I)The length and
				complexity of initiatives, referenda, and other questions on the ballot.
									(J)Such other factors
				as the State considers appropriate.
									(3)GuidelinesNot
				later than 180 days after the date of the enactment of this section, the
				Commission shall establish and publish guidelines to assist States in meeting
				the requirements of this subsection.
								(4)Rule of
				constructionNothing in this subsection may be construed to
				authorize a State to meet the requirements of this subsection by closing any
				polling place, prohibiting an individual from entering a line at a polling
				place, or refusing to permit an individual who has arrived at a polling place
				prior to closing time from voting at the polling place.
								(b)Development and
				implementation of contingency plans
								(1)In
				generalEach State shall develop, and implement to the greatest
				extent practicable, a contingency plan under which the State shall provide
				additional poll workers, machines, ballots, and other equipment and supplies
				(as the case may be) on the date of the election to any polling place used in
				an election for Federal office, including a polling place at which individuals
				may cast ballots prior to the date of the election, at which waiting times
				exceed one hour.
								(2)Approval of plan
				by CommissionThe State shall ensure that the contingency plan
				developed under paragraph (1) is approved by the Commission prior to the date
				of the election involved, in accordance with such procedures as the Commission
				may establish.
								(c)Effective
				dateThis section shall apply with respect to elections held on
				or after January 1,
				2014.
							.
				(b)Conforming
			 amendment relating to enforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking sections 301, 302, and 303
			 and inserting subtitle A of title III.
			(c)Clerical
			 amendmentThe table of contents of such Act is amended—
				(1)by redesignating
			 the items relating to sections 304 and 305 as relating to sections 306 and 307;
			 and
				(2)by inserting after
			 the item relating to section 303 the following new items:
					
						
							Sec. 304. Early voting. 
							Sec. 305. Preventing unreasonable waiting
				times for
				voters.
						
						.
				3.No
			 effect on authority of state to provide for longer periods of early voting or
			 greater amount of resources at polling placesNothing in this Act or in any amendment made
			 by this Act may be construed to prohibit a State, with respect to any election
			 for Federal office—
			(1)from providing (in
			 an equitable and nondiscriminatory manner) a longer period for early voting
			 than the minimum period required under section 304 of the Help America Vote Act
			 of 2002 (as added by section 2(a)); or
			(2)from providing (in
			 an equitable and nondiscriminatory manner) a greater number of systems, poll
			 workers, and other election resources at any polling place than the minimum
			 number required under section 305 of such Act (as added by section 2(a)).
			
